Citation Nr: 1204928	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  02-09 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for labyrinthitis.

2.  Entitlement to service connection for vertigo.


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to August 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a June 2006 decision, the Board denied the Veteran's claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2007 Order, the Court vacated and remanded the Board's June 2006 decision and implemented the provisions of a November 2007 Joint Motion for Remand (Joint Motion). 

In December 2009, the Board remanded the claim in accordance with the November 2007 Joint Motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, such action is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran has informed the Agency of Original Jurisdiction (AOJ) that he receives regular treatment at the San Juan VA Medical Center.  See March 2008 and March 2010 Statements in Support of Claim.  However, the only records from this facility dated during the appellate period, which begins in May 2001, are from September 2008 and from October 2010 to June 2011.  As VA treatment records are constructively of record, they must be secured and associated with the claims folder on remand.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Moreover, additional pertinent evidence was associated with the claims folder after the August 2010 Supplemental Statement of the Case (SSOC) that was not considered by the AOJ prior to its certification and transfer of the appeal to the Board.  Therefore, on remand, the AOJ should review this evidence, along with any additional evidence received as result of the action requested below, and issue a SSOC.  See 38 C.F.R. § 19.31 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder all records from the San Juan VA Medical Center dated from: 	
   (a) May 2001 to October 2010; and 
   (b) June 2011 to the present.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims of service connection for labyrinthitis and vertigo, taking into consideration evidence associated with the record since the August 2010 SSOC.  If the claims remain denied, the Veteran should be provided with a SSOC and afforded the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

